Citation Nr: 0011751	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for squamous cell carcinoma 
of the pharynx and left tonsil, and adenocarcinoma of a lung.

Entitlement to service connection for squamous cell carcinoma 
of the tongue.

Entitlement to service connection for a back disorder, 
including a spinal nerve condition.

Entitlement to service connection for a leg condition.

Entitlement to service connection for a foot condition.

Entitlement to service connection for macrocytosis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1994 and later RO decisions that denied service 
connection for squamous cell carcinoma of the pharynx and 
left tonsil; adenocarcinoma of a lung; squamous cell 
carcinoma of the tongue; a back disorder, including a spinal 
nerve condition; a leg condition; a foot condition; and 
macrocytosis.


REMAND

A review of the record shows that service documents were 
received in September 1998 that were not considered by the 
RO.  The record does not indicate that the veteran or his 
representative have waived initial consideration of this 
evidence by the RO.  These records when considered with the 
other evidence of record indicate that the veteran may have 
served on the USS BOXER in 1958 and that he may have been 
present at Christmas Island in 1957 when nuclear tests were 
conducted by the British government.  This evidence is 
relevant to the claims being considered in this appeal and 
due process requires that the RO consider all records and 
provide the veteran with a related supplemental statement of 
the case.  38 C.F.R. § 20.1304(c) (1999).

A letter from the Department of the Air Force dated in 
November 1997 indicates that the veteran may have been 
present at Christmas Island in 1957 when nuclear tests were 
conducted by the British government and that the USS BOXER 
participated in OPERATION HARDTACK I..  The Department of the 
Air Force noted that the record indicated the test at 
Christmas Island was in support of the National Bureau of 
Standards (NBS), now the National Institute of Standards and 
Technology (NIST), and suggested that the RO contact this 
agency for information with regard to the veteran's possible 
exposure to ionizing radiation.  In January 1998, the RO 
requested a dose estimate from the NIST of the veteran's 
exposure to ionizing radiation during service, but did not 
provide this agency with the basis for this request.  In a 
June 1998 letter, the NIST notified the RO that this request 
was apparently sent to them in error.  It is the judgment of 
the Board that another attempt should be made to obtain a 
dose estimate of the veteran's exposure to ionizing radiation 
at Christmas Island in 1957 during nuclear tests conducted in 
cooperation with the British government from the NIST and 
that agency be given the basis for this request.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send a letter to the 
NIST requesting an estimate of the 
veteran's exposure to ionizing radiation 
in test conducted in cooperation with the 
British government in 1957 in support of 
the NIST while he was serving on the 
Christmas Island in 1957.  The NIST 
should be notified that this request is 
being made pursuant to the suggestion of 
the Department of the Air Force in a 
letter dated in November 1997 and a copy 
of this letter should accompany the 
request.

If any information is received indicating 
that the veteran was exposed to ionizing 
radiation while in service, the veteran's 
claims folder should be returned to the 
examiner who conducted the July 1998 VA 
medical examination or suitable 
substitute for the preparation of an 
addendum to the report of this 
examination to determine whether the new 
information changes any of the opinions 
therein to any degree.  The file should 
also be forwarded to the Under Secretary 
for Benefits for consideration under 
38 C.F.R. § 3.311(c) (1999).

2.  After the above development, the RO 
should review the claims.  If the claims 
are denied, a supplemental statement of 
the case should be provided to the 
veteran and his representative covering 
all evidence received since the issuance 
of the previous supplemental statement of 
the case.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




